Waiver and Fifth Amendment to Loan DocumentsThis Waiver and Fifth Amendment
(this “Amendment”) is entered into as of February 15, 2008, among MuniMae TEI
Holdings, LLC, a Maryland limited liability company (“MMTH”), MMA Construction
Finance, LLC, a Maryland limited liability company (“MMCF”), and MMA Mortgage
Investment Corporation, a Florida corporation (formerly known as Midland
Mortgage Investment Corporation, and referred to herein as “MMIC”) (each,
individually, a “Borrower,” and, collectively, the “Borrowers”), Municipal
Mortgage & Equity, LLC, a Delaware limited liability company (the “Guarantor”),
Bank of America, N.A., a national banking association (the “Administrative
Agent”), and certain lenders party to the Credit Agreement (as defined below)
from time to time (the “Required Lenders”).

RECITALS:

Reference is made to the following facts that constitute the background of this
amendment:

A. The parties hereto are parties to that certain Credit Agreement, dated as of
November 12, 2004 (as amended and as certain provisions thereof have been waived
or may be waived from time to time, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the same meanings herein
as ascribed to them in the Credit Agreement;

B. The Loan Parties have requested that the Administrative Agent and the
Required Lenders temporarily waive compliance with all covenants under the Loan
Documents; provided that (a) the Loan Parties shall not take any action that
would materially adversely affect the Collateral or the Administrative Agent’s
security interest therein, and (b) the Loan Parties shall pay the Obligations in
full as set forth herein; and

C. The Administrative Agent and the Required Lenders are willing to grant such
request solely upon the terms and conditions set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing, as well as the covenants,
conditions and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which are all hereby acknowledged,
the Loan Parties, the Administrative Agent and the Required Lenders hereby
covenant and agree as follows:

1. Waiver. In accordance with the terms of Section 10.01 of the Credit
Agreement, the Administrative Agent and the Required Lenders hereby waive the
Loan Parties’ compliance with all covenants set forth in the Loan Documents and
any Default or Event of Default arising from any non-compliance with such
covenants; provided, however, that the Loan Parties shall not take any action
that would materially adversely affect the Collateral or the Administrative
Agent’s security interest therein; provided further, however, that such waiver
shall be revoked and be deemed of no force and effect, effective as of the date
hereof, if the Loan Parties either:

(a) fail to pay $7,200,000.00 of the Obligations on or before 5:00 p.m. (Boston
time) on February 22, 2008 ; or

(b) fail to pay the remaining balance of the Obligations in full on or before
5:00 p.m. (Boston time) on February 29, 2008.

2. Amendments to Credit Agreement.

(a) Reduction in Aggregate Commitments. The definition of “Aggregate
Commitments” in Section 1.01 of the Credit Agreement is hereby amended by
replacing “$100,000,000.00” with “$35,000,000.00”. From and after the date
hereof, to the extent the Loan Parties pay any Obligations, the Aggregate
Commitments shall be further reduced by the amount so repaid. From and after the
date hereof, all references to the term “Aggregate Commitments” in the Loan
Documents shall mean such term as amended hereby. In connection with the
reduction in the Aggregate Commitments, (a) Schedule 2.01 to the Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 2.01
attached hereto, and (b) the Commitment of each Lender is reduced on a pro rata
basis to the applicable amount set forth in Schedule 2.01 attached hereto.

(b) Termination of Committed Loans. Notwithstanding any provision of the Loan
Documents to the contrary, as of the date hereof, the obligation of each Lender
to extend any Committed Loans other than those Committed Loans outstanding on
the date hereof shall be terminated.

3. Release of Collateral. Notwithstanding anything to the contrary contained in
Section 12 of the Security Agreement or elsewhere in the Loan Documents, from
and after the date hereof, provided that no Default or Event of Default is in
existence, all collateral delivered in connection with a particular Taxable
Construction Loan will be released solely upon payment to the Administrative
Agent, for application to the Obligations, of an amount equal to the greatest of
(a) the aggregate principal amount of all Committed Loans made in connection
with such Taxable Construction Loan, plus all interest accrued thereon, (b) the
net cash proceeds received upon the sale or refinancing of such Taxable
Construction Loan, and (c) the Borrowing Base Value of such Taxable Construction
Loan, as described in the most recent Borrowing Base Report delivered to the
Administrative Agent (provided that the 80% discount set forth in Section 2 of
Schedule 2.02 to the Credit Agreement shall be disregarded in calculating the
Borrowing Base Value for purposes of determining the amount required under
clause (c) of this Section).

4. Waiver Fee. In consideration of the execution and delivery of this Amendment,
the Loan Parties, jointly and severally, agree to pay to the Administrative
Agent, a waiver fee (the “Waiver Fee”) in the amount of $75,000.00, for the
benefit of the Lenders in accordance with their respective Pro Rata Shares, as
reflected in Schedule 2.01 attached hereto.

5. Conditions Precedent. The agreements set forth in this Amendment are
conditional and this Amendment shall not be effective until the following
conditions have been fulfilled to the satisfaction of the Administrative Agent:
(a) the Loan Parties, the Administrative Agent, and each Required Lender shall
have executed and delivered this Amendment; and (b) the Administrative Agent
shall have received the Waiver Fee.

6. Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Lenders and the Administrative Agent as of the date
of this Amendment that: (a) upon execution of this Amendment, no Default or
Event of Default is in existence or will result from the execution and delivery
of this Amendment or the consummation of any transactions contemplated hereby;
(b) each of the representations and warranties of the Loan Parties in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects on the effective date of this Amendment (except for representations and
warranties limited as to time or with respect to a specific event, which
representations and warranties shall continue to be limited to such time or
event and except as set forth on Exhibit A attached hereto); and (c) this
Amendment, the Credit Agreement (as amended by this Amendment) and the other
Loan Documents are legal, valid and binding agreements of the Loan Parties and
are enforceable against them in accordance with their terms.

7. Ratification. Except as hereby amended or waived, the Credit Agreement, all
other Loan Documents and each provision thereof are hereby ratified and
confirmed in every respect and shall continue in full force and effect, and this
Amendment shall not be, and shall not be deemed to be, a waiver of any Default,
Event of Default or any covenant, term or provision of the Credit Agreement or
the other Loan Documents. In furtherance of the foregoing ratification, by
executing this Amendment in the space provided below, the Guarantor hereby
absolutely and unconditionally (a) reaffirms its obligations under the Guaranty,
and (b) absolutely and unconditionally consents to (i) the execution and
delivery by the Borrowers of this Amendment, (ii) the continued implementation
and consummation of arrangements and transactions contemplated by the Credit
Agreement and the other Loan Documents (including, without limitation, as
amended hereby), and (iii) the performance and observance by each Borrower and
the Guarantor of all of its respective agreements, covenants, duties and
obligations under the Credit Agreement and the other Loan Documents (including,
without limitation, as amended or waived hereby).

8. Counterparts. This Amendment may be executed and delivered in any number of
counterparts with the same effect as if the signatures on each counterpart were
upon the same instrument.

9. Amendment as Loan Document. Each party hereto agrees and acknowledges that
this Amendment constitutes a “Loan Document” under and as defined in the Credit
Agreement.

10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES); PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

11. Successors and Assigns. This Amendment shall be binding upon, and shall
inure to the benefit of, each of the parties hereto, as well as to the
Administrative Agent’s and the Lenders’ respective successors and assigns.

12. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

13. Integration. The Loan Documents, as amended or waived by this Amendment,
comprise the complete and integrated agreement of the parties on the subject
matter hereof and supersede all prior agreements, written or oral, on such
subject matter. This Amendment was drafted with the joint participation of the
parties hereto and shall be construed neither against nor in favor of any party,
but rather in accordance with the fair meaning hereof.

14. Further Assurances. The Loan Parties shall execute such other documents as
may be necessary or as may be required, in the opinion of counsel to the
Administrative Agent, to effect the transactions contemplated hereby and to
extend the liens and/or security interests of all other collateral instruments,
as modified by this Amendment, including, without limitation, any modifications
to, or re-filing of any financing statements previously filed by the
Administrative Agent. The Loan Parties also agree to provide to the
Administrative Agent, on behalf of the Lenders, such other documents and
instruments as the Administrative Agent reasonably may request in connection
with the execution and delivery hereof or the consummation of any transactions
or actions contemplated hereby.

15. No Course of Dealing. The Administrative Agent and the Required Lenders have
entered into this Amendment on the express understanding with each Loan Party
that in entering into this Amendment, the Administrative Agent and the Required
Lenders are not establishing any course of dealing with the Loan Parties. The
Administrative Agent’s and the Lenders’ rights to require strict performance
with all of the terms and conditions of the Credit Agreement and the other Loan
Documents shall not in any way be impaired by the execution of this Amendment.
None of the Administrative Agent and the Lenders shall be obligated in any
manner to execute any further amendments or waivers and if such waivers or
amendments are requested in the future, assuming the terms and conditions
thereof are satisfactory to them, the Administrative Agent and the Lenders may
require the payment of fees in connection therewith. Each of the Loan Parties
agrees that none of the ratifications and reaffirmations set forth herein, nor
the Administrative Agent’s nor any Lender’s solicitation of such ratifications
and reaffirmations, constitutes a course of dealing giving rise to any
obligation or condition requiring a similar or any other ratification or
reaffirmation from the Borrowers or the Guarantor with respect to any subsequent
modification, amendment, consent or waiver with respect to the Credit Agreement
or any other Loan Document.

16. Claims Against Bank Group.

(a) No Claims or Offsets. The Loan Parties acknowledge and agree that, as of the
date hereof: (a) none of the Loan Parties has any claim or cause of action
against any of the Lenders or the Administrative Agent or any of their
respective Affiliates (or any of their directors, officers, employees, attorneys
or agents) (collectively, the “Bank Group”) arising out of, under or in any way
relating to the Loan Documents (including this Amendment), any documents,
instruments, agreements, dealings or other matters in connection with the Loan
Documents, the transactions contemplated by the Loan Documents or any actions
taken or not taken by any member of the Bank Group in connection therewith;
(b) none of the Loan Parties has any offset rights, counterclaims or defenses of
any kind against prepayment and performance of the Obligations; and (c) each
member of the Bank Group has heretofore properly performed and satisfied in a
timely manner all of its obligations to the Loan Parties under the Loan
Documents.

(b) Waiver of Claims. In consideration of the waivers provided by and the
covenants of the Administrative Agent and the Required Lenders herein, the Loan
Parties agree to eliminate any possibility that any past conditions, acts,
omission, events, circumstances or matters would impair or otherwise adversely
affect any of the rights, interests, contracts, collateral security or rights
and remedies of the Bank Group under the Loan Documents. Therefore, the Loan
Parties, on their own behalf and on behalf of each of their respective
successors and assigns, hereby waive, release and discharge each member of the
Bank Group, from any and all claims, demands, actions or causes of action on or
before the date hereof and arising out of, under or in any way relating to the
Loan Documents (including this Amendment), any documents instruments,
agreements, dealings or other matters connected with the Loan Documents, the
transactions contemplated by the Loan Documents or any actions taken or not
taken by any member of the Bank Group in connection therewith, including,
without limitation, all known and unknown matters, claims, transactions or
things occurring on or prior to the date hereof. The waivers, releases and
discharges in this Section 16(b) shall be effective regardless of any other
event that may occur or not occur prior to, or on or after the date hereof.

17. Jury Trial Waiver. the borrowers, the guarantor, the administrative agent
and the lenders, by acceptance of this amendment, mutually hereby knowingly,
voluntarily and intentionally waive the right to a trial by jury in respect of
any litigation based hereon, arising out of, under or in connection with this
amendment or any other loan document, or any course of conduct, course of
dealings, statements (whether verbal or written) or actions of any party,
including, without limitation, any course of conduct, course of dealings,
statements or actions of the administrative agent or any lender relating to the
administration or enforcement of the loans or the loan documents (whether based
on contract, tort, strict liability or any other theory), and agree that no
party will seek to consolidate any such action with any other action in which a
jury trial cannot be or has not been waived.

[Remainder of page intentionally left blank; signature pages follow]

1

IN WITNESS WHEREOF, the parties hereto have caused the execution and delivery of
this Waiver and Fifth Amendment by their duly authorized officers or
representatives effective as of the date first written above.

                  BORROWERS:   MUNIMAE TEI HOLDINGS, LLC     By:   ___/s/
Charles M. Pinckney ____________             (Signature)
 
          ___ Charles M. Pinckney COO___________
 
                      (Printed Name and Title)


              MMA CONSTRUCTION FINANCE, LLC         By:     ___/s/ Charles M.
Pinckney     ____________           (Signature)           ___ Charles M.
Pinckney COO___________           (Printed Name and Title)

              MMA MORTGAGE INVESTMENT CORPORATION         By:     ___/s/ Charles
M. Pinckney     ____________           (Signature)             ___ Charles M.
Pinckney COO___________             (Printed Name and Title)   GUARANTOR:
MUNICIPAL MORTGAGE & EQUITY, LLC       By:     ___/s/ Charles M. Pinckney    
____________           (Signature)           ___ Charles M. Pinckney
COO___________           (Printed Name and Title)

[Signatures of the Administrative Agent and the Required Lenders follow on next
page]

2

ADMINISTRATIVE AGENT:

      BANK OF AMERICA, N.A.

By:
       /s/ James J. Magaldi      
 
   
 
  James J. Magaldi, Senior Vice President

      REQUIRED LENDERS:                 U.S. BANK NATIONAL ASSOCIATION, as a
Lender holding           20% of the Aggregate Commitments           By: _/s/ A.
Jeffrey Jacobson___________ BANK OF AMERICA, N.A., as a Lender holding 20% of
the   Aggregate Commitments     (Signature) By: ___/s/ James J. Magaldi
___________ James J. A. Jeffrey Jacobson Senior V. P.____ Magaldi, Senior Vice
President                 (Printed Name and Title) ROYAL BANK OF CANADA, as a
Lender holding 20% of the CITICORP USA, INC., as a Lender holding 20% of the
Aggregate Commitments     Aggregate Commitments By: __/s/ Dan LePage
________________     By: __/s/ M. McKeon ________________ (Signature)
(Signature) __Dan LePage Authorized Signatory_     ___ M. McKeon Vice President
_____ (Printed Name and Title) (Printed Name and Title) FANNIE MAE, as a Lender
holding 14% of the Aggregate COMERICA BANK, as a Lender holding 6% of the
Commitments     Aggregate Commitments By: ___/s/ Carl W. Riedy   ___________    
By: __/s/ Lisa M. Kotula ____________ (Signature) (Signature) ___Carl W. Riedy
Jr. Vice President__ ____ Lisa M. Kotula Vice President_     (Printed Name and
Title) (Printed Name and Title)

3

Schedule 2.01

Commitments and Pro Rata Shares

                  LENDER   COMMITMENT   PRO RATA SHARE
Bank of America, N.A.
  $ 7,000,000.00       20.000000000000 %
U.S. Bank National Association
  $ 7,000,000.00       20.000000000000 %
Royal Bank of Canada
  $ 7,000,000.00       20.000000000000 %
Citicorp USA, Inc.
  $ 7,000,000.00       20.000000000000 %
Fannie Mae
  $ 4,900,000.00       14.000000000000 %
Comerica Bank
  $ 2,100,000.00       6.000000000000 %
Total
  $ 35,000,000.00       100.000000000000 %

4